Citation Nr: 1102333	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical 
treatment provided on January 20, 2008, at Franklin Medical 
Center in Winnsboro, Louisiana.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to September 
1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision rendered by the Department of 
Veterans Affairs (VA) medical facility located in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, rated as 20 percent disabling.  

2.  In January 2008, the Veteran received medical care at 
Franklin Medical Center and the evidence does not reveal that VA 
approved a request for prior authorization for such medical care.  

3.  Non-VA medical care rendered in January 2008 was not 
treatment for such a condition that a prudent layperson would 
have reasonably believed that a delay in treatment would have 
been hazardous to his life or health.  

4.  A VA facility was feasibly available at the time treatment 
was rendered at a non-VA facility in January 2008.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA 
medical expenses incurred on January 20, 2008, are not met.  38 
U.S.C.A. §1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
17.120, 17.121, 17.1000-17.1002 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no further 
assistance to the appellant is required in order to comply with 
the duty to notify or assist.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) 
introduced several fundamental changes into the VA adjudication 
process.  These changes were codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded.  However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA 
are not applicable where the law, not the factual evidence, is 
dispositive.  In addition, in Barger v. Principi, 16 Vet. App. 
132, 138 (2002), the Court held that the provisions of the VCAA 
are not applicable to statutes and regulations, which concern 
special provisions relating to VA benefits, and those statutes 
and regulations contain their own notice provisions.  As this 
case concerns a legal determination of whether the Veteran is 
entitled to reimbursement for medical expenses under 38 U.S.C.A. 
§§ 1725 or 1728, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R 
contain their own notice requirements.  Regulations at 38 C.F.R. 
§ 17.120-33 discuss the adjudication of claims for reimbursement 
of unauthorized medical expenses.  According to 38 C.F.R. 
§ 17.124, the Veteran has the duty to submit documentary evidence 
establishing the amount paid or owed, an explanation of the 
circumstances necessitating the non-VA medical treatment, and 
"other evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, VA 
is required to notify the claimant of its reasons and bases for 
denial, his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 38.  
38 C.F.R. § 17.132.

At any rate, in a May 2008 letter, the Veteran was provided with 
the notice generally outlining his and VA's responsibilities in 
obtaining evidence in support of the claim.  While this letter 
was not issued prior to the initial adjudication of the claim in 
March 2008, the Veteran has not been prejudiced by such timing 
error as the claim was later readjudicated in the December 2008 
Statement of the Case.  In the Statement of the Case, VA 
described its reasons and bases for denying the claim.  In 
addition, the January 2008 private medical center records are of 
record.  Consequently, the Board finds that the duty to notify 
and assist has been met.

II.  Background and Analysis

The Veteran is service-connected for diabetes mellitus, rated as 
20 percent disabling.  He lives in Winnsboro, Louisiana.  On 
January 20, 2008, at approximately 7:35 p.m., he arrived by 
automobile at the Franklin Medical Center in Winnsboro, Louisiana 
with complaints of headache, dizziness, and weakness.  The 
emergency room report states that he had headache pain as well as 
nausea.  The report described his condition upon arrival as 
"good."  The triage nurse classified the complaints as "non-
emergent."  An emergency physician report described the onset of 
dizziness as "several days ago."  A physical examination was 
normal, an EKG examination was normal, a CBC was normal, a 
neurologic/psychiatric evaluation was normal.  He was provided 25 
milligrams of Antivert, a medicine used to treat dizziness, 
nausea, and vomiting.  He was advised to see his doctor for 
follow-up, continue Antivert as needed, and quit smoking.  He was 
discharged at 10:15 p.m.  

The bill for services rendered was 370.00.  

Payment or reimbursement for emergency services for non service-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106- 177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy all 
of the following conditions:
(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility; 

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002 (2010).

These criteria are conjunctive, not disjunctive; thus, all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse 
Veterans for medical expenses incurred in non-VA facilities 
where:  (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous to 
life or health; (2) such care of services were rendered to a 
Veteran for an adjudicated service-connected disability, for a 
nonservice-connected disability associated with and held to be 
aggravating a service-connected disability, or for any disability 
of a Veteran who has a total disability permanent in nature from 
a service-connected disability; and (3) Department or other 
Federal facilities were not feasibly available, and an attempt to 
use them beforehand would not have been reasonable, sound, wise, 
or practical or treatment had been or would have been refused.  
See also 38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before any payment may be authorized.  
See Fritz v. Nicholson, 20 Vet. App. 507 (2006).  

Initially, the Board notes that the Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for the emergency 
treatment provided.  Here, the undisputed facts reveal that while 
the Veteran was service-connected for diabetes mellitus, rated as 
20 percent disabling, he sought medical treatment for non-service 
connected symptoms consisting of a headache, dizziness, and 
nausea.  The diagnosis rendered at the emergency treatment 
facility was vertigo.  There is no evidence to suggest that the 
care and services provided was for the service-connected 
disability or for a non-service-connected disability held to be 
aggravating a service-connected disability.  

Upon considering the claim under the provisions of 38 U.S.C.A. § 
1725, the Board initially notes that there was a legislative 
change in that statute, effective October 10, 2008.  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made the 
payment or reimbursement by VA of treatment non-discretionary, if 
the Veteran satisfied the requirements for such payment.  That 
is, under the version of § 1725 in effect prior to 
October 10, 2008, payment of such medical expenses was not 
mandatory even if all conditions for the payment were met.  Under 
both versions, the conditions set out in the remainder of the 
statute must be met in order for VA to make payment or 
reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is defined 
as medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered emergent 
until the Veteran is transferred safely to a Department facility 
or other Federal facility and such facility is capable of 
accepting such transfer.  Under the revised version, "emergency 
treatment" is continued until such time as the Veteran can be 
transferred safely to a Department facility or other Federal 
facility and such facility is capable of accepting such transfer; 
or (ii) such time as a Department facility or other Federal 
facility accepts such transfer if--(I) at the time the Veteran 
could have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other Federal 
facility agreed to accept such transfer; and (II) the non-
Department facility in which such medical care or services was 
furnished made and documented reasonable attempts to transfer the 
Veteran to a Department facility or other Federal facility.

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses incurred 
on January 20, 2008, pursuant to the Veterans Millennium Health 
Care and Benefits Act, are not met.  The Veteran's claim was 
essentially denied by the Medical Center on the basis that there 
were feasibly available VA treatment options.  In addition, the 
claim was denied because the Veteran's condition was non-
emergent.  

The Board first has considered under the circumstances present at 
the time the Veteran sought treatment at the private facility 
whether a prudent layperson would reasonably expect that his 
condition was such that delay in seeking treatment would be 
hazardous to his health or life.  See Swinney v. Shinseki, 23 
Vet. App. 257, 264 (2009).  The Board finds, however, that a 
prudent layperson would not expect that his condition was of such 
severity that delay would be hazardous to his health or life.  
First, the Board notes that the Veteran did, in fact, delay in 
seeking treatment for the condition.  The emergency room report 
notes that the onset of the dizziness condition was "several 
days ago."  The Board finds that if the condition were an 
emergency, a reasonably prudent layperson would seek care 
immediately following or soon after the onset of symptoms.  The 
fact, here, that the Veteran did not seek treatment immediately 
makes it clear that, in his mind, it was not an emergency 
situation. 

The Court has noted that when weighing the totality of the 
circumstances to determine whether a prudent layperson would 
consider the situation emergent, the Board may consider objective 
evidence.  Similarly, the Board may consider evidence regarding 
whether the treatment ultimately rendered was for an emergent 
condition.  Id. at 265-66.  Here, the Board finds significant the 
emergency room treatment report that shows that the condition on 
arrival was noted as "good" and the triage nurse description of 
the condition as "non-emergent."  Similarly, the treatment 
rendered, i.e., a physical examination, lab tests, and the 
administration of Antivert, is not indicative of an emergent 
condition.  The fact that he was not hospitalized overnight and 
was discharged only hours following admission also suggests that 
the condition was not hazardous to life or health.  

Hence, the Veteran's claim fails under 38 C.F.R. § 17.1002(b).  

In addition, there appear to be VA or Federal medical facilities 
that were feasibly available.  According to VA's online 
facilities locator, there was a community based outpatient clinic 
located 33 miles away in Monroe, Louisiana.  The closest VA 
hospital was the Alexandria VA Medical Center, located 69 miles 
away.  (See 
http://www2.va.gov/directory/guide/ZipSearchResult.asp).  Thus, 
due to the fact that the Veteran arrived by car and not by 
ambulance and received non-emergent care, the Board finds that a 
VA facility was feasibly available.  Despite the fact that the 
Veteran had onset of dizziness for "several days" there is no 
indication from the record that he attempted to contact a VA 
facility to arrange for care.  Thus, his claim for reimbursement 
also fails under 38 C.F.R. § 17.1002(c).  

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances.  Given 
the non-emergent nature of the condition and due to the fact that 
there were feasibly available VA facilities, the Board finds that 
the preponderance of the evidence is against reimbursement or 
payment of the medical expenses associated with the unauthorized 
private hospital care that the Veteran received on January 20, 
2008.  See 38 U.S.C.A. § 1725.  The appeal is therefore denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred by the Veteran on January 20, 2008, in 
connection with emergency room treatment received at Franklin 
Medical Center, is denied.




____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


